Citation Nr: 1604760	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  05-35 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the Veteran's December 2015 Travel Board hearing, he noted that his neck disability had started while in service.  He reported first hurting his neck during an earthquake in which he got out of bed, turned and "heard a little pop" in his neck.  He noted that he could not move his neck the next day and was put on light duty for a week.  The also reported hurting his neck while stationed at Camp LeJuene.  He noted that he while running and swimming during water safety survival school, he injured his neck.  He also noted neck pain in 1991 while in Saudi Arabia.  He stated that after jumping from a vehicle he "heard a pop" in his back and neck when he landed.  He reported being in the hospital for 30 days while in Germany.  

The Veteran also reported having radiating pain in his arm.  He noted undergoing neck surgery in 1996.  At the hearing, he also reported that he could not turn his neck due to stiffness.   

First, the Veteran's DD 214's show active duty service from 1979 through 1991.  A review of the claims file shows that service treatment records dated only in 1991 have been associated with the file.  A Request for Information correspondence received at the RO in August 2006 for additional treatment records indicates a request for service medical records from 1985 through 1991, to include a separation and enlistment examination, and records of treatment for neck in 1988 or 1989 while the Veteran was at Camp Lejuene in North Carolina.  The response shown was "all available meds mailed-microfiche."  However, other than the 1991 service treatment records, no other service treatment records have been associated with the Veteran's claims file.  A search for the outstanding VA treatment records must therefore be undertaken.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Post service private treatment records received at the RO in March 2004 reflect that the Veteran underwent an anterior cervical diskectomy with fusion at the C5-6 interspace in March 1996.  In addition to neck pain, the Veteran reported progressive left arm pain. 

The Veteran was afforded a VA examination in July 2004.  He reported having recurrent muscle spasms in his neck.  He noted having discomfort in his neck with significant exacerbation in 1996.  It was noted that an MRI taken at that time showed a herniated nucleus pulposus in the Veteran's cervical spine.  The Veteran reported that the pain in his neck was often spontaneous.  Upon examination, the Veteran's range of motion for flexion was to 45 degrees.  His extension was to 45 degrees.  There was no pain associated with movement.  The Veteran was diagnosed with degenerative joint disease of the cervical spine, post fusion C5-6.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

While the July 2004 VA examiner conducted an evaluation of the Veteran's physical condition at the time, the VA examiner did not provide an opinion or rationale as to whether the Veteran's diagnosed degenerative joint disease of the cervical spine was causally related to the Veteran's active service.  Thus, the VA medical opinion obtained is insufficient.  See 38 C.F.R. § 4.2 (2015) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes).  Accordingly, remand is required.

Finally, as hospitalization records are often not associated with a Veteran's service-treatment records, on remand, the AOJ must request information from the Veteran regarding the facility the Veteran was hospitalized at in Germany and request these records directly from the facility or from the appropriate repository.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center, United States Marine Corps and any other appropriate federal records repository to obtain any and all service treatment records for the Veteran's activated service and associate the records with the claims file.  The AOJ must separately request directly from the facility, if possible, any records regarding hospitalization of the Veteran in Germany.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA cervical spine examination by an appropriate medical professional to determine the nature and etiology of any cervical spine condition found to be present.  The entire electronic files claims file must be reviewed by examiner. 

Following an examination of the Veteran and a review of the claims file, the examiner must respond to the following:

a.  Identify all of the Veteran's cervical spine disabilities.

b.  Then, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any cervical spine disability found upon examination had its onset during, or is otherwise related to, the Veteran's active service.

In rendering an opinion, the examiner should note the lay statements and post-service symptomatology and treatment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issue on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




